Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 9-11, filed 03/06/2021, with respect to the rejection(s) of claim(s) 1, 16 under 35 U.S.C 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Thompson (US 2013/0205538. Applicant's arguments filed 03/06/2021 , with respect to rejection of claim 11 under 35 U.S.C 112(d) rejection have been fully considered but they are not persuasive. Applicant states that motor rotational axis is included in .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 11 it is stated Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0205538) in view of Walter et al. (7370387 B2).
Regarding claim 1, Thompson teaches a handheld vacuum cleaner (handheld vacuum cleaner 2, figures 1 &2). The handheld vacuum cleaner comprising: a main body 
However, Thompson does not teach the inlet axis and the separator axis intersect to form an acute angle extending between the dirty air inlet and the cyclonic chamber.
Walker et al. teach the inlet axis (pivotable nose 30) and the separator (col 8 lines 9 -15) axis intersect to form an acute angle (figs. 1A-1D) extending between the dirty air inlet and the cyclonic chamber.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Walker to modify nozzle of Thompson so that inlet axis and the separator axis intersect to form an acute angle extending between the dirty air inlet and the cyclonic chamber. Walker et al. teach a pivotable nozzle that can be at a wide range of 
Regarding claim 19, modified Thompson teaches a wand having an end mounted to the dirty air inlet (para. 0032) and an opposed end mounted on a surface cleaning head (cleaner head 130, fig 8, para. 0049)
Regarding claim 20, modified Thompson does not explicitly state wherein the dirty air inlet and the cyclonic chamber are part of a cyclonic separator assembly. However, dirty air inlet needs to be connected to the cyclonic chamber so that dirty air suctioned in is fluidly transferred to the cyclonic separator, so dirt and debris can be separated. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Thompson to have the dirty air inlet to specifically be a part of the cyclonic separator assembly. This would allow the dirty air to efficiently flow to cyclonic separator.
5. 	Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0205538) in view of Walker et al (7370387 B2) as applied to claim 1 above, and further in view of CN205251427U (Zhu).
Regarding claim 2, modified Thompson does not teaches a battery positioned between the cyclonic chamber and the handle.

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Thompson so that the battery is positioned between the cyclonic chamber and handle. This modification allows the battery to be more secure within the vacuum assembly. 
Regarding claim 3, modified Thompson does not teaches the main body includes a receptacle between the cyclonic chamber and the handle, and wherein the handheld vacuum cleaner further comprises a battery received within the receptacle to provide power to the motor assembly.
Zhu teaches the main body (body 1, figure 1) includes a receptacle (receiving slot 10) between the cyclonic chamber (column type body 12, figure 2) and the handle (handle 3, figure 1), and wherein the handheld vacuum cleaner (handheld cleaning device 100, figure 1) further comprises a battery (battery pack 21, figure 21) received within the receptacle to provide power to the motor assembly (para. 0023).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Thompson’s battery receptacle so that it is placed between the cyclonic chamber and handle. This modification allows the battery to more secure within the vacuum assembly. 

Regarding claim 5, Thompson as modified, teaches bottom surface upon which the handheld vacuum cleaner is configured to be positioned on a horizontal surface (fig. 2), and wherein the main body is configured such that the battery (battery pack 10) is insertable [para. 0037] into the receptacle through the bottom surface.
Regarding claim 6, Thompson as modified, teaches wherein the battery insertion axis is parallel to the handle axis (Z-Z, fig 2).
Regarding claim 7, Thompson as modified, teaches wherein the battery insertion axis intersects the inlet axis (X-X, fig 2).
Regarding claim 8, Thompson as modified, teaches wherein the battery insertion axis intersects the inlet axis (X-X, fig 2) to form an obtuse angle extending between the dirty air inlet and the battery (battery pack 10).
6.	Claims 9-13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0205538) in view of Walker et al. (7370387 B2) as applied to claim 1 above, and further in view of Dyson et al. (US 2009/0265877 A1), hereinafter Dyson.
	Regarding claim 9, modified Thompson does not explicitly teach wherein the motor assembly includes a motor defining a motor rotational axis, and wherein the motor rotational axis intersects the inlet axis.

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified motor assembly so its rotational axis would intersect the inlet axis, because having the motor assembly placed there is more comfortable for the user.
Regarding claim 10, Thompson as modified does not explicitly teach wherein the motor rotational axis intersects the inlet axis forming an acute angle extending between the dirty air inlet and the motor.
However, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Thompson so that rotational axis of motor intersects the inlet axis to form an acute angle. This modification of rotational axis specifically intersecting the inlet axis to form specifically an acute angle does not change the function of the motor or the dirty inlet.
Regarding claim 11, Thompson as modified teaches wherein the inlet axis (X-X, fig 2.) intersects the motor assembly.
Regarding claim 12, Thompson as modified teaches the main body (main body 4, fig. 2) includes a receptacle, and wherein the handheld vacuum cleaner further comprises a battery (battery pack 10, fig. 2) is received within the receptacle (open 
Regarding claim 13, Thompson as modified comprising a bottom surface upon which the handheld vacuum cleaner is configured to be positioned on a horizontal surface, and a battery (battery pack 10, fig. 2) positioned between the cyclone chamber (cyclonic separating apparatus 14) and the bottom surface.
Regarding claim 15, Thompson as modified by Walker teaches wherein the inlet axis is within 10 degrees of horizontal when the bottom surface is placed on a horizontal surface.
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0205538) in view of Walker et al. (7370387 B2) further in view of further in view of Dyson et al. (US 2009/0265877 A1), hereinafter Dyson as applied to claim 13 above, and further in view of Grey et al (US9943199 B2), hereinafter Grey.
Regarding claim 14, Thompson modified does not teach the separator axis is inclined relative to a vertical axis when the bottom surface is placed on a horizontal surface.
Grey et al teach a separator axis (collector 26, fig. 2) is inclined relative to a vertical axis (col 9 II 23-30; col 10 ll 39- 41); when the bottom surface (base 22, fig 2) is placed on a horizontal surface.
.
8.	Claims 16,22 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0205538) in view of Walter et al (7370387 B2) as applied to claim 1 above, and further in view of Plich et al (US 20160045090) .
	Thompson as modified fails to teach the main body includes a rear-facing surface opposite the dirty air inlet, and a user activated control interface positioned on the rear-facing surface
	Plich et al teach the main body (body portion 110, fig 1) includes a rear-facing surface opposite the dirty air inlet, and a user activated control interface ( user interface 167, fig 2)  positioned on the rear-facing surface (para. 0020, 0038). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Thompson to include a user activated control interface. This modification allows a user to have more control over the operation of the device. 
Regarding claim 22, Thompson as modified by Walker teaches wherein the inlet axis does not intersect the handle.
s 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0205538) in view of Walter et al (7370387 B2) further in view of Plich et al (US 20160045090) as applied to claim 16 above, and further in view of Conrad et al. (US 20160015227 A1) .
	Regarding claim 17, Thompson as modified fails to teach wherein the user- activated control interface varies operation of a brushroll.
	Conrad et al teach wherein the user- activated control (switch 640, figs 25-26) interface varies operation (para. 194) of a brushroll (upholstery cleaner 716).
	It would have been obvious to one of ordinary skill in the art before effective
filing date of the claimed invention to have further modified Thompson to incorporate the teachings of Conrad, and have user-activated interface varies operation of a brushroll, which allows the user to have control over different attachments and wands.
	Regarding claim 18, Thompson as modified in claim 17 teaches actuation of the user activated control interface varies operation of the brushroll between a carpet mode, a hard floor mode, and an auto-sense mode(Conrad et al, para. 0207).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Thompson to incorporate the teachings of Conrad et al., and have the actuation of the user-activated interface varies operation of the brush roll between different modes. This allows the user to use the device on different surfaces.
s 21,23 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-20130205538-A1) in view of Walker (US-7370387-B2) as applied to claim 1 above, and further in view of Conrad(US-20160174785-A1).
Regarding claim 21, modified Thompson does not teach wherein the cyclonic chamber is part of a cyclonic separator assembly having a bottom that is openable when the wand is mounted to the dirty fluid air inlet.
Conrad teach wherein the cyclonic chamber is part of a cyclonic separator assembly (cyclone bin assembly 136, figure 21) having a bottom that is openable (door 228, figure 21) when the wand (wand 144, figure 21) is mounted to the dirty fluid air inlet (nozzle 412, figure 21).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Thompson so there is openable door. This modification allows a user to empty out the dirt collected.
Regarding claim 23, modified Thompson does teach a vacuum cleaner further comprising a front and a rear. 
However modified Thompson does not teach wherein the cyclonic chamber further includes a first end with an openable door and a second end opposite the first end, wherein the cyclonic chamber is positioned such that the first end is closer to the front than the second end.

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Thompson so there is openable door. This modification allows a user to empty out the dirt collected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723    

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723